ORDER
PER CURIAM.
Ellen Fretty (Claimant) appeals from the judgment of the St. Louis County Circuit Court affirming the decision of the Labor and Industrial Relations Commission (Commission) denying her workers’ compensation claim. The Commission affirmed the decision of the Administrative Law Judge (ALJ), who denied the claim on various grounds, including lack of notice to the employer, Metropolitan Life Insurance Company (Employer).
We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by competent and substantial evidence and further, is not against the overwhelming weight of the evidence. Davis v. Research Medical Center, 903 S.W.2d 557, 565 (Mo.App. W.D.1995). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).